Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
This office action is in response to applicant’s communication filed on 03/22/21. Claims 1-19 are pending in this application.
Information Disclosure Statement
The information disclosure statement filed on 03/22/21 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-19 are rejected under 35 U.S.C. §102 as being unpatentable over Pan (US 20110175055 A1).
Regarding claim 1, Pan discloses a light emitting diode comprising: a substrate 300; a Group III/V compound semiconductor material supported by the substrate (see para [0015] disclosing monolithic quantum well), the Group III/V compound semiconductor material having a cubic crystalline phase (see paras [0026], [0029]), an active region being positioned in the cubic crystalline phase (see active layers 340), the cubic crystalline phase comprising a length dimension, a width dimension and a height dimension, the width dimension decreasing along at least a portion of the height dimension to form a tapered cubic crystalline-phase light-emitter structure (see V-shape in fig 3e);

wherein at least one contact chosen from the first contact and the second contact is transparent to the light emitted from the light-emitter structure (see transparent conductive layer 375, para [0033]).
Regarding claim 2, Pan discloses the light emitting diode of claim 1, wherein the tapered cubic crystalline-phase light-emitter structure comprises a base that is a (001) plane of the cubic crystalline
phase, the active region comprising one or more quantum wells oriented parallel to the
base see fig 3n disclosing quantum wells 340 being oriented parallel in figs 4b and 5b.
Regarding claim 3, Pan discloses the light emitting diode of claim 2, wherein the Group III/V compound semiconductor material comprises Group III-nitride materials (see para [0002] disclosing GaN).
Regarding Claim 4, Pan discloses the light emitting diode of claim 3, wherein the Group III-nitride materials comprise a first layer comprising n-doped or p-doped GaN and a second layer comprising
p-doped or n-doped GaN, the active region being disposed between the first layer and the
second layer, wherein if the first layer is p-doped then the second layer is n-doped and if the first layer is n-doped then the second layer is p-doped (see paras [0002] and [0015] disclosing the layers are analogous to first and second nitride layers that are alternately doped).
Regarding claim 5, Pan discloses the light emitting diode of claim 4, wherein the Group III-nitride materials further comprise a blocking layer comprising AlGaN on the active region (see para [0028]).

Regarding claim 6, Pan discloses the light emitting diode of claim 4, wherein the cubic crystalline phase of the Group III-nitride is positioned between and adjacent to a first hexagonal crystalline phase structure of the group III-nitride and a second hexagonal crystalline phase structure of the Group III-nitride (Gan on Si substrate, see para [0028]).

Regarding claim 7, Pan discloses the light emitting diode of claim 6, wherein the first hexagonal crystalline phase structure and the second hexagonal crystalline phase structure border the cubic crystal of the Group IIJ-nitride compound semiconductor material in two border planes that intersect at an angle of about 105° to about 115° (see para [0045] disclosing sloped angle ranges, which overlap with applicant’s claimed angles).
Regarding claim 8, Pan discloses the light emitting diode of claim 2 wherein the substrate is transparent to the light emitted from the light emitter structure see para [0036]-[0039].
Regarding claim 9, Pan discloses the light emitting diode of claim 2 wherein the substrate is reflective to the light emitted from the light emitting diode (see para [0015] disclosing reflective layer).
Regarding claim 10, Pan discloses  the light emitting diode of claim 1, wherein the active region comprises one or more quantum wells that are parallel with a (001) crystal plane of the cubic crystalline phase (at least at figure 3g disclosing element 340 having dimension that parallel to sidewalls of 300).
Regarding claim 11, Pan discloses a light emitting diode device comprising: a substrate 300; a plurality of light emitter structures supported by the substrate (see fig 3s), the plurality of light emitter structures comprising Group III-nitride compound semiconductor materials having a cubic crystalline phase and an active region in the cubic crystalline phase (see para[0044]), the cubic crystalline phase comprising a length dimension, a width dimension and a height dimension (see fig 3r), the width dimension decreasing along at least a portion of the height dimension so that the plurality of light emitter structures are tapered (see fig 3r, disclosing a taper); and a first contact and a second contact, the first contact and second contact being positioned to provide electrical connectivity to the light emitting diode device (see 350/380); wherein at least one contact chosen from the first contact and the second contact is transparent to the light emitted from the light-emitting diodes(see transparent conductive layer 375, para [0033]).

Regarding claim 13, Pan discloses the light emitting diode device of claim 11, wherein the substrate is reflective to the light emitted from the light emitting diode device (see para [0032]-[0034] disclosing reflective layers).
Regarding claim 14, Pan discloses the light emitting diode of claim 11, wherein the active region positioned in the cubic crystalline phase comprises one or more quantum wells parallel to a (001) plane of the cubic crystalline phase (at least at figure 3g disclosing element 340 having dimension that parallel to sidewalls of 300).
Regarding claim 15, Pan discloses the light emitting diode of claim 11, wherein the Group III-nitride compound semiconductor materials comprise a first layer comprising n-doped or p-doped GaN, a second layer comprising p-doped or n-doped GaN, the active region disposed between the first layer and the second layer, and wherein if the first layer is p-doped then the second layer is n-doped and if the first layer is n-doped then the second layer is p-doped (see paras [0002] and [0015] disclosing the layers are analogous to first and second nitride layers that are alternately doped).
Regarding claim 16, Pan discloses an intermediate semiconductor structure comprising: a substrate 300 comprising a first material portion and a single crystal silicon layer (see para [0034] disclosing monolithic crystalline)positioned on the first material portion, a major front surface of the crystal silicon layer comprising a (001) crystal plane (this office action notes that para [0026] describes the crystalline plane), a major backside surface opposing the major front surface, and a groove positioned in the major front surface, the groove comprising {111} crystal faces (see 331); a buffer layer disposed in the groove; an epitaxially grown semiconductor material disposed over the buffer layer and in the groove 335, see also para [0043], the epitaxially grown semiconductor material comprising a 
Regarding claim 17, Pan discloses the intermediate semiconductor structure of claim 16, wherein the groove is a v- groove (see para 3e disclosing V-groove).
Regarding claim 18, Pan discloses the intermediate semiconductor structure of claim 16, wherein the groove is a truncated v-groove comprising a first diagonal sidewall, a second diagonal sidewall opposing the first diagonal sidewall, and a bottom portion that is parallel with the major front surface of the substrate surface (see fig 3S disclosing truncation along Vgroove, with paralallel surfaces at 310/320, see also fig 3c).
Regarding claim 19, Pan discloses the intermediate semiconductor structure of claim 18, further comprising a gap between the hexagonal crystalline phase layers and the bottom portion of the truncated v- groove (see fig 3q disclosing gap between 340 and 335).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813